39 F.3d 1182
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Quintin Darrlly JEFFRIES, Defendant-Appellant.
No. 93-2408.
United States Court of Appeals, Sixth Circuit.
Oct. 26, 1994.

Before:  KEITH, NELSON, and SUHRHEINRICH, Circuit Judges.
PER CURIAM.


1
This is an appeal from a conviction on a charge of attempted possession of cocaine with intent to distribute it.  Postal authorities had discovered cocaine in an Express Mail package addressed to the defendant, and the package was the subject of a "controlled delivery" at the defendant's place of residence.  An anticipatory search warrant was obtained prior to delivery, and the warrant was executed with a forcible entry of the defendant's residence once the package had been opened.


2
Following his indictment, the defendant moved to suppress the evidence in question.  The district court (Rosen, J.) conducted an evidentiary hearing on the motion, following which the motion was denied.  The defendant subsequently entered a conditional plea of guilty in accordance with Rule 11(e)(1)(C), Fed.R.Crim.P.


3
The issues presented on appeal are identical to those raised in the motion to suppress:  (1) whether the detention of the package while it was in the mail violated the defendant's rights under the Fourth Amendment, and (2) whether the execution of the search warrant failed to comply with 18 U.S.C. Sec. 3109, the "knock and announce statute."   The district court explained its reasoning on the first issue in a ruling delivered from the bench at the time of the suppression hearing (see pp. A-131 et seq. of the joint appendix, pp. 88 et seq. of the transcript of the hearing held on June 3, 1993);  the court's reasoning on the second issue was set forth in a written opinion and order filed on June 9, 1993 (pp. A-15 et seq. of the joint appendix).


4
Having studied the record and the briefs of the parties, this court is satisfied that the issues were decided correctly in the district court and that no useful purpose would be served by an extended discussion on our part.  The judgment of the district court is therefore AFFIRMED for the reasons stated by Judge Rosen at the June 3 hearing and in the June 9 order and opinion.